Citation Nr: 0127277	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than June 11, 1999, 
for the grant of a total disability rating due to individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and friend


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1966 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii. 

The veteran, his spouse, and a friend presented testimony 
before the undersigned member of the Board at the RO in June 
2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A claim for a total disability rating due to individual 
unemployability was received on June 11, 1999.

3.  A March 2000 rating decision granted a total disability 
rating due to individual unemployability, effective from June 
11, 1999.  

4.  There is no evidence in the record to show that it was 
factually ascertainable that an increase in disability had 
occurred within one year of the date of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 
1999, for a total disability rating due to individual 
unemployability are not met.  38 U.S.C.A. §§ 5110, 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 3.400, 20.1103 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A June 1973 VA examination report shows a diagnosis of 
organic brain syndrome due to trauma and that the veteran was 
competent.  

A November 1973 VA examination report shows a diagnosis of 
organic brain syndrome and that the veteran would be 
considered competent.  

An August 1973 rating decision granted service connection for 
organic brain syndrome at 30 percent disabling, residuals of 
herniated disc at C5-6 at noncompensably disabling, and 
residuals of a compression fracture of T12 at noncompensably 
disabling.  The combined disability rating was 30 percent 
effective from June 2, 1973.  The veteran was advised of this 
determination and his appellate rights in an August 20, 1973, 
letter that was sent to the address listed on his application 
for benefits.

A December 1973 rating decision increased the disability 
rating for the residuals of herniated disc at C5-6 to 10 
percent disabling.  The combined disability rating was 40 
percent effective from June 2, 1973.  The veteran was advised 
of this determination and his appellate rights in an undated 
letter that was processed December 21, 1973.  This letter was 
sent to the address listed on his application for benefits.

A November 1987 rating decision granted service connection 
for residuals of a left knee injury and assigned a 
noncompensable disability rating.  The combined disability 
rating remained at 40 percent.  The veteran and the Disabled 
American Veterans were advised of this decision in a December 
8, 1987, VA letter that was sent to the address listed on his 
application for benefits.  A December 17, 1987, VA letter to 
the veteran that was sent to the address listed on his 
application for benefits advised him of the amount of the 
compensation payments and of his appellate rights.

An appointment of veterans service organization as claimant's 
representative (VA Form 23-22) appointed the Hawaii State 
Veterans' Affairs Office as the veteran's representative on 
February 24, 1988.  The appointment was acknowledged by VA in 
March 1988.

On June 11, 1999, an application for increased compensation 
based on unemployability (VA Form 21/8940) was received.  The 
veteran indicated he had not received medical treatment 
during the previous 12 months.

A July 1999 VA psychological assessment notes symptoms 
consistent with a diagnosis of dementia due to traumatic 
brain injury.  

An August 1999 VA neuropsychology examination notes the 
findings were consistent with and showed deficits seen in 
traumatic brain injury.  The report also notes it was highly 
likely that the veteran was experiencing a further deficit in 
attentional functioning.  The diagnosis was dementia due to 
head trauma.

A March 2000 rating decision increased the disability rating 
for dementia due to head trauma to 70 percent and granted 
entitlement to a total disability rating due to individual 
unemployability, effective from June 11, 1999.

The veteran, his spouse, and a friend presented testimony 
before the undersigned member of the Board at the RO in June 
2001.  The veteran's friend testified that the veteran did 
not understand or was unaware of his right to appeal because 
of the service-connected dementia and thus the veteran did 
not get effective notice of the RO's decisions.  He indicated 
the prior adjudications should not be recognized as final due 
to the veteran not understanding his right to appeal.  The 
veteran's friend also asserted that there were procedural 
errors in the veteran's prior claims and that the prior 
claims were not properly adjudicated.  The veteran indicated 
he did not remember reading that he could appeal the RO's 
prior determinations and didn't remember what he was getting.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore potentially applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information or 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  

The record reflects that the veteran was informed of the 
requirements for an earlier effective date for a total 
disability rating due to individual unemployability in the 
December 2000 statement of the case.  The statement of the 
case also provided the veteran with a summary of the evidence 
in the record used to determine the effective date for the 
total disability rating and that the evidence in the record 
did not warrant entitlement to an earlier effective date.  
Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim for an earlier effective 
date.  Neither the veteran nor his representative have 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, this claim has been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Additionally, the 
law is largely dispositive of this appeal.  Accordingly, the 
application of the VCAA to this appeal is limited.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.1103 (2001). 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

The effective date of an increase in disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).

An August 1973 rating decision granted a combined disability 
rating of 30 percent.  The veteran was advised of this 
determination in an August 20, 1973, VA letter.  A December 
1973 rating decision granted a combined disability rating of 
40 percent.  The veteran was advised of this decision and his 
appellate rights in a letter that was processed on December 
21, 1973.  No disagreement was received within one year of 
notification of these decisions.  The determinations are thus 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2001).

A November 1987 rating decision continued the combined 
disability rating of 40 percent.  The veteran was advised of 
this determination and his appellate rights in a December 17, 
1987, VA letter.  No disagreement was received within one 
year of notification of this decision.  The decision is thus 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2001).

On June 11, 1999, a claim for a total disability rating due 
to individual unemployability was received by the RO.  
Following examination by VA which showed that it was likely 
an increase in disability had occurred, a March 2000 rating 
decision granted a total disability rating due to individual 
unemployability effective from June 11, 1999, the date of 
receipt of the claim.  There is no evidence in the record to 
establish that an increase in disability had occurred within 
one year of the date of the claim.  Additionally, in his 
claim for a total disability rating, the veteran indicated 
that he had not been under medical treatment during the 
previous 12 months.  Therefore, it is not factually 
ascertainable that an increase in disability had occurred 
within one year prior to the date of claim.  Accordingly, the 
effective date for the total disability rating due to 
individual unemployability is the date of the claim which is 
June 11, 1999.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2001).

At the hearing before the undersigned, the veteran's friend 
indicated that due to the service-connected dementia, the 
veteran did not understand that he could appeal the RO's 
prior decisions.  The friend indicated that the RO's prior 
determinations should not be recognized as final for this 
reason.  However, the law is very clear that a determination 
will become final one year following notification of a 
determination unless a timely notice of disagreement is 
received.  The record does not show that there was any 
communication from the veteran expressing disagreement with 
the determinations within the time period allowed following 
notification.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2001).  There is no evidence in the 
record indicating that the VA should have considered the 
veteran incompetent and thus unable to manage his affairs.  
Rather, the June 1973 and November 1973 VA examinations 
reports both indicate that the veteran was competent.  
Additionally, the veteran appointed the Hawaii Office of 
Veterans' Services as his representative in February 1988.  
This was during the period in which an appeal to the RO's 
November 1987 decision could have been initiated.  There is 
also no provision in the law for an exception to the 
requirement that an appeal be initiated within one year of 
notification of the decision.  In the context of appealing a 
decision of the Board to the U.S. Court of Appeals for 
Veterans Claims, the only recognized exception to the 
requirement that the appeal be filed within the time period 
allowed is where the claimant relied on erroneous information 
from VA as to the time limit in which to appeal.  Bailey v. 
West, 160 F.3d 1360 (Fed.Cir. 1998).  However, in this 
instance no allegation has been made that the veteran 
received or relied on erroneous information from VA.  Rather, 
the veteran was provided with his appellate rights in the 
notification of decisions.  

The veteran's friend also indicated that there were 
procedural errors in the prior claims and that the claims 
were not properly adjudicated.  As noted above, the prior 
decisions are final determinations.  Such determinations may 
be revised if they contain clear and unmistakable error.  
However, no specific claim of clear and unmistakable error 
has been made.  Additionally, to simply claim error on the 
basis that previous adjudicators had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Furthermore, 
broad allegations of failure to follow regulations or any 
other non-specific claim of error is not clear and 
unmistakable error.  See Russell v. Principi, 3 Vet.App. 310 
(1992); Fugo v. Brown, 6 Vet.App. 40 (1993).  Since no 
specific error in the prior adjudications has been 
identified, there is no claim of clear and unmistakable error 
in the prior determinations for consideration. 

Based on the above, the June 11, 1999, effective date for a 
total disability rating due to individual unemployability was 
properly established.  Accordingly, the preponderance of the 
evidence is against the claim for an effective date earlier 
than June 11, 1999.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 3.400, 20.1103 (2001). 



ORDER

Entitlement to an effective date earlier than June 11, 1999, 
for a total disability rating due to individual 
unemployability is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

